19-23185-rdd       Doc 212        Filed 11/27/19      Entered 11/27/19 15:36:21               Main Document
                                                     Pg 1 of 3


Christopher R. Donoho, III                                        William Hao
John D. Beck                                                      ALSTON & BIRD LLP
HOGAN LOVELLS US LLP                                              90 Park Avenue
390 Madison Avenue                                                New York, NY 10016
New York, New York 10017                                          Telephone: (212) 210-9400
Telephone: (212) 918-3000                                         Facsimile: (212) 210-9444
Facsimile: (212) 918-3100                                         Email: william.hao@alston.com
Email: chris.donoho@hoganlovells.com
       john.beck@hoganlovells.com                                 -and-

Attorneys for Laboratory Corporation of America                   William S. Sugden (admitted pro hac vice)
Holdings and Laboratory Corporation of America                    ALSTON & BIRD LLP
                                                                  One Atlantic Center
Jessica C.K. Boelter (admitted pro hac vice)                      1201 W. Peachtree St.
William E. Curtin                                                 Atlanta, Georgia 30309-3424
SIDLEY AUSTIN LLP                                                 Telephone 404-881-7000
787 Seventh Ave                                                   (F) 404-253-8235
New York, New York 10019                                          Email: will.sugden@alston.com
Telephone: (212) 839-5300
Facsimile: (212) 839-5599                                         Attorneys for Optum360, LLC
Email: jboelter@sidley.com
        wcurtin@sidley.com

Attorneys for Quest Diagnostics Incorporated


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re                                                           Chapter 11

    Retrieval-Masters Creditors Bureau, Inc.,1                      Case No. 19-23185 (RDD)

                       Debtor.


                NOTICE OF HEARING ON JOINT MOTION FOR AN ORDER,
                  PURSUANT TO 11 U.S.C. §§ 105 AND 362, DIRECTING
                  THE DEBTOR TO PRODUCE CERTAIN DOCUMENTS




1
  The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s service
address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523. The Debtor
also does business as American Medical Collection Agency.
19-23185-rdd    Doc 212     Filed 11/27/19    Entered 11/27/19 15:36:21       Main Document
                                             Pg 2 of 3


PLEASE TAKE NOTICE that on October 30, 2019, a Joint Motion for an Order, pursuant to
11 U.S.C. §§ 105 and 362, directing the Debtor to produce certain documents (the “Joint
Motion”) was filed under Case Number 19-23185-rdd by Laboratory Corporation of America
Holdings and Laboratory Corporation of America, Optum360, LLC and Quest Diagnostics
Incorporated (collectively, the “Movants”).

PLEASE TAKE FURTHER NOTICE that on November 27, 2019, the Movants filed a
Supplemental Statement in Support of the Joint Motion.

PLEASE TAKE FURTHER NOTICE a hearing on the Joint Motion and the Supplemental
Statement in Support of the Joint Motion will be held before the Honorable Judge Robert D.
Drain of the United States Bankruptcy Court for the Southern District of New York, at the Court
House, 300 Quarropas Street, White Plains, New York 10601, on December 19, 2019, at 10:00
a.m. (EST)

PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief requested
in the Joint Motion shall (a) be in writing; (b) conform to the Federal Rules of Bankruptcy
Procedure, all General Orders, Local Bankruptcy Rules and the Order Granting Debtor’s Motion
for Order Authorizing the Establishment of Certain Notices, Case Management, and
Administrative Procedures (“Case Management Order,” Docket No. 31); (c) be filed
electronically with the Court, with a hard copy provided to the Clerk’s Office at the Bankruptcy
Court for delivery to the Chambers of the Honorable Robert D. Drain; and (d) be served so as to
be actually received by December 12, 2019 at 4:00 p.m. prevailing Eastern Time, by the
parties on the Service List as defined in the Case Management Order.



Dated: November 27, 2019
New York, New York
                                             Respectfully submitted,


                                              /s/ John D. Beck
                                             Christopher R. Donoho, III
                                             John D. Beck
                                             HOGAN LOVELLS US LLP
                                             390 Madison Avenue
                                             New York, New York 10017
                                             Telephone: (212) 918-3000
                                             Facsimile: (212) 918-3100
                                             Email: chris.donoho@hoganlovells.com
                                                     john.beck@hoganlovells.com

                                             Attorneys for Laboratory Corporation of America
                                             Holdings and Laboratory Corporation of America



                                                2
19-23185-rdd   Doc 212   Filed 11/27/19    Entered 11/27/19 15:36:21        Main Document
                                          Pg 3 of 3


                                          /s/ William E. Curtin
                                          Jessica C.K. Boelter (admitted pro hac vice)
                                          William E. Curtin
                                          SIDLEY AUSTIN LLP
                                          787 Seventh Ave
                                          New York, New York 10019
                                          Telephone: (212) 839-5300
                                          Facsimile: (212) 839-5599
                                          Email: jboelter@sidley.com
                                                  wcurtin@sidley.com

                                          Attorneys for Quest Diagnostics Incorporated

                                          /s/ William Hao
                                          William Hao
                                          ALSTON & BIRD LLP
                                          90 Park Avenue
                                          New York, NY 10016
                                          Tel: (212) 210-9400
                                          Email: william.hao@alston.com

                                          -and-

                                          William S. Sugden (admitted pro hac vice)
                                          One Atlantic Center
                                          1201 W. Peachtree St.
                                          Atlanta, Georgia 30309-3424
                                          (P) 404-881-7000
                                          (F) 404-253-8235
                                          Email: will.sugden@alston.com

                                          Attorneys for Optum360, LLC




                                             3
